Exhibit 10 Consent of Independent Registered Public Accounting Firm The Board of Directors American Fidelity Assurance Company, and Contract Owners American Fidelity Separate Account B: We consent to the use of our reports dated April 18, 2014 for American Fidelity Assurance Company and subsidiaries, and dated February 11, 2014 for American Fidelity Separate Account B included herein and to the reference to our firm under the heading “Custodian and Independent Registered Public Accounting Firm” in the Statement of Additional Information on Form N-4. KPMG LLP Oklahoma City, Oklahoma April 29, 2014
